Exhibit 23 CONSENT OF INDEPENDENT AUDITORS We hereby consent to the incorporation by reference into the Company's registration statement on Form S-8, filed with the Commission on August 16, 2001 (333-67738), the Company's registration statement on Form S-8, filed with the Commission on May 30, 2003 (333-105681), the Company’s registration statement on Form S-8, filed with the Commission on February 15, 2013 (333-186696), the Company’s registration statement on Form S-8, filed with the Commission on June 14, 2013, and the Company’s registration statement on Form S-8, filed with the Commission on August 10, 2015 (333-206259), of our report dated March 10, 2017 relating to the consolidated financial statements of MBT Financial Corp. (the "Company") and Management’s report on the effectiveness of internal control over financial reporting, which reports are included in the Company's Annual Report on Form 10-K for the year ended December 31, 2016. /s/ Plante & Moran, PLLC Auburn Hills, Michigan March 10, 2017
